110 Mich. App. 253 (1981)
312 N.W.2d 223
HURON VALLEY STEEL CORPORATION
v.
THE DETROIT EDISON COMPANY.
Docket No. 47423.
Michigan Court of Appeals.
Decided October 7, 1981.
Clark, Klein & Beaumont (by Richard C. Marsh), for plaintiff.
David L. Clark, for defendant.
Before: D.C. RILEY, P.J., and BASHARA and MacKENZIE, JJ.
PER CURIAM.
On May 23, 1977, plaintiff filed the complaint herein alleging, inter alia, that defendant had improperly charged for services under the "primary supply rate" rather than the "general service rate". The complaint also alleged additional tortious conduct resulting in monetary damages to plaintiff. The principal issue was whether plaintiff was being charged for electric service pursuant to the proper Detroit Edison tariff category and on the interpretation which should be accorded the term "installation" in a tariff approved *255 by the Michigan Public Service Commission (hereinafter "MPSC").
In response to defendant's motion that the MPSC had primary jurisdiction of this matter, Washtenaw Circuit Judge Patrick J. Conlin granted defendant's motion for accelerated judgment, GCR 1963, 116.1(2), reasoning that, under the doctrine of primary jurisdiction, the MPSC was better qualified to interpret the meaning to be given to "installation" in defendant's ratebook and, further, that "[t]he interest of maintaining a cohesive administrative scheme and coordinating the work of the agency and the courts is likewise served by placing this case before the MPSC". The court's order of July 5, 1978, also provided that the court would retain jurisdiction and that, pending the MPSC determination, the prevailing party could apply to the court for a judgment in its favor.
On June 12, 1979, the MPSC issued its opinion and ordered (1) that defendant refund $442,878.94 in overcharges to plaintiff; (2) that defendant place two of plaintiff's installations under the "general service rate" D-3; and (3) that defendant refund to plaintiff the amount of overcharges resulting from defendant's charging plaintiff at the "primary supply rate" from November 22, 1978, through the effective date of this order. Defendant had complied with the relief awarded in the MPSC order by the end of July, 1979.
On July 30, 1979, plaintiff filed a motion in Washtenaw Circuit Court to obtain judgment, which was granted on September 17, 1979, providing for the relief outlined in the MPSC order. Plaintiff appeals from the trial court's refusal to award interest on the judgment pursuant to MCL 600.6013; MSA 27A.6013. Defendant cross-appeals *256 the trial court's denial of its motion to dismiss based on its prior compliance with the MPSC order.
We find that the circuit court's order, though mistakenly called an "accelerated judgment", properly retained jurisdiction of plaintiff's claim of damages pending the decision of the MPSC on the issues requiring the agency's expertise. See United States v Michigan National Corp, 419 U.S. 1, 4; 95 S. Ct. 10; 42 L. Ed. 2d 1 (1974), Atlanta Gas Light Co v Federal Power Comm, 476 F2d 142, 150-151 (CA 5, 1973), Grevers v Michigan Bell Telephone Co, 18 Mich. App. 422, 425; 171 NW2d 476 (1969).
However, we cannot envision any policy or other reason for denying plaintiff statutory interest on the judgment under MCL 600.6013; MSA 27A.6013. As we have already held that the circuit court had jurisdiction of this action and that following the agency determination it entered judgment in conformity with the MPSC award of damages, there was a judgment rendered in plaintiff's favor. As such, plaintiff was entitled to recover interest, and the trial court's finding to the contrary constituted clear error.
Affirmed in part but remanded for amendment of the judgment to provide for the payment of interest from the date of the complaint to the date the defendant paid the overcharges to plaintiff.